Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-110 have been cancelled. Claims 111-119 have been added. 
Claims 1 and 111-119 are currently pending in the present application. 

Election/Restrictions
Applicant’s election without traverse of the invention of Group I drawn to a CAR T cells that binds to CD7 in the reply filed on 05/21/2021 is acknowledged.
Applicant’s election of the CAR T cells species of SEQ ID NO: 32 and the TCR complex subunit TCR-alpha (TRAC) in the reply filed on 05/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Upon further consideration, the species election requirement for the anti-CD7 CAR T cell recited in instant claim 1 is withdrawn. 
Claims 1 and 111-119 are examined on the merits in the present Office Action. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 (e) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 62/678,878 and 62/799,513 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Provisional application 62/678,878 does not disclose the amino acid sequences of the anti-CD7 CAR T cells recited in either independent claims 1 or 111 of the instant application. Accordingly, claims 1, 111, and any claim dependent thereupon are not entitled to the benefit of the prior application. Provisional application 62/799,513 discloses amino acid sequences of SEQ ID NOs: 1-4 on pages 11-14 of the specification; and SEQ ID NO: 32 – 35 of the instant claims appears to correspond to SEQ ID NO: 1-4 of the provisional application and thus the provisional application appears to provide adequate support for instant claim 1. However, the anti-CD7 CAR T cell of the instant claim 111 is broader in scope than what is recited in the ‘513 provisional application due to the use of the term ‘comprises’, which is open-ended. Thus, the CAR T cells recited in the instant application can encompass additional amino acid sequences that are not presently disclosed in the ‘513 provisional application in a manner that provides adequate written description or enablement. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 117 and 118 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The CAR T cells recited in independent claim 1 fully comprise human CD34 of SEQ ID NO: 10; thus claims 117 and 118 which recite that the CAR T cell of claim 1 further comprises human CD34 of SEQ ID NO: 10 does not place further limitations on said CAR T cell. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 112-119 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-8, 10-12, 24-43, 47-54, and 60-68 of copending 16/ 428, 789 in view of Zhao et al (US 2017/0290858 A1), hereinafter Zhao, and Png et al, (US 2018/0148506 A1), hereinafter Png. 
This is a provisional nonstatutory double patenting rejection.
The co-pending application recites a tandem iNKT CAR cell wherein the CAR construct has a 95% sequence identity to SEQ ID NO: 45 (co-pending claim 45). The amino acid sequence of SEQ ID NO: 34 of instant claim 1 is fully comprised within the iNKT CAR of SEQ ID NO: 45, including the human CD34 of SEQ ID NO: 10 and the anti-CD7 VH and VL chains of SEQ ID NOs: 20 and 21. The co-pending application further recites that the iNKT cell which comprises a CAR targeting one or more antigens can be deficient in an antigen to which the CAR specifically binds (co-pending claim 3), wherein the antigen is expressed on malignant T cells (co-pending claim 4) and said antigen is CD7 (co-pending claim 5).  Further, endogenous T cell receptor signaling can be negligible in the iNKT cell (co-pending claim 10) and said iNKT cell does not induce alloreactivity or graft versus host disease (co-pending claim 11). It would have been obvious for artisans to combine limitations recited in the co-pending claims to arrive at the specific embodiments of the instantly claimed invention since all of the limitations are useful for the same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
The co-pending application does not specifically recite that the iNKT CAR cell is further deficient in a T cell receptor subunit, wherein the T cell receptor subunit is TCRα, TCRβ, TCRγ, TCRδ, CD3ε, CD3γ, CD3δ, or CD3ζ nor does the co-pending application recite that the genes encoding CD7 and TRAC are deleted or disrupted using CRISPR technology.
However, Zhao teaches downregulation of endogenous gene expression in a CAR T cell to reduce immunogenicity in an allogenic environment, wherein the endogenous gene is an TCR-alpha, TCR-beta, beta-2 microglobulin, CTLA-4, FAS, PD1, or a major histocompatibility 
Png further teaches that CD7 expression can be downregulated using a CRISPR system as well (Para. 0098-0102). Additionally, CD7 expression on the effector T cells is downregulated to prevent fratricide (Para. 0035 and Example 1, in particular, Para. 0179 – 0181). 
It would have been obvious to one of ordinary skill in the art modify the anti-CD7 CAR T cell disclosed by the co-pending application such that it is further deficient in an endogenous T cell receptor. One of ordinary skill in the art would have been motivated to do so in order to reduce alloreactivity or graft-versus-host disease of the administered CAR T cells. Therefore, one would expect that downregulating expression of an endogenous T cell receptor gene would improve the safety and efficacy of the anti-CD7 CAR T cell in the treatment of T cell malignancies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 111-116 and 119 are rejected under 35 U.S.C. 103 as being unpatentable over Png et al (US 2018/0148506 A1), hereinafter Png, and Zhao et al (US 2017/0290858 A1), hereinafter Zhao, Tanaka et al (WO 2016127257 A1), hereinafter Tanaka, and Orentas et al (US 2015/0299317 A1), hereinafter Orentas. 
Png teaches an anti-CD7 CAR T cell comprising a VH and VL chain pair having the amino acid sequences of SEQ ID NOs: 1 and 2, corresponding to SEQ ID NOs: 20 and 21 of the instant claims as well as 4-1BB and CD3 zeta intracellular signaling domains (see entire document, in particular, Abstract, Summary of Invention, and Claims). CD7 is a primary marker for T cell malignancies and is highly expressed in all cases of T cell acute lymphoblastic leukemia (T-ALL). Additionally, CD7 expression on the effector T cells is downregulated to prevent fratricide (Para. 0035 and Example 1, in particular, Para. 0179 – 0181), and downregulation of CD7 expression can be achieved by a variety of methods including CRISPR/Cas9 (Para. 0098-0102). The 4-1BB domain has the amino acid sequence of SEQ ID NO: 3, corresponding to SEQ ID NO: 5 of the instant claims. In some embodiments, the anti-CD7 CAR further comprises a CD8 alpha signal peptide (SEQ ID NO: 7 corresponding to SEQ ID NO: 1 of the instant claims) (Para. 0079), a CD8 alpha hinge region (SEQ ID NO: 5 corresponding to SEQ ID NO: 2 of the instant claims) (Para. 0078), a VH-VL linker that is a (GGGGS)n peptide, where n is an integer from 1-6 (Para. 0091), as well a CD28 transmembrane domain (Para. 0017). 
Png does not teach that the CAR T cell is deficient in an endogenous T cell receptor such as TCR alpha (TRAC) by deletion or disruption of the genes encoding TRAC using CRISPR. Png 
	However, Tanaka teaches a CAR T cell comprising a CD28 transmembrane domain of SEQ ID NO: 9 (see entire document, in particular Para. 000106), corresponding to SEQ ID NO: 3 of the instant claims, and Orentas teaches a CAR T cell comprising a CD3 zeta chain of SEQ ID NO: 14 (see entire document, in particular, Para. 0029), corresponding to SEQ ID NO: 7 of the instant claims. 
Zhao further teaches downregulation of endogenous gene expression in a CAR T cell to reduce immunogenicity in an allogenic environment, wherein the endogenous gene is an TCR-alpha, TCR-beta, beta-2 microglobulin, CTLA-4, FAS, PD1, or a major histocompatibility complex protein (see entire document, in particular, Abstract, Summary of Invention, and Para. 0241-0244 under Description). Further, endogenous gene expression may be knocked-down, decreased, and/or inhibited by, for example, a CRISPR system (Para. 0244). It should be noted that downregulating expression of an endogenous T cell receptor would necessarily block signaling by that T cell receptor. 
It would have been obvious to one of ordinary skill in the art modify the anti-CD7 CAR T cell disclosed by Png such that it is deficient in an endogenous T cell receptor and it comprises a CD28 transmembrane domain disclosed by Tanaka and a Cd3 zeta signaling domain disclosed by Orentas. One of ordinary skill in the art would have been motivated to do so in order to reduce alloreactivity or graft-versus-host disease of the administered CAR T cells as taught by Zhao. Additionally, it would have been obvious for artisans to substitute the CD28 transmembrane domain and CD3 zeta signaling domain disclosed by Tanaka and Orentas, respectively, in the anti-CD7 CAR T cell since both have the amino acid sequences recited in the instant claims and thus In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).Therefore, one would expect that downregulating expression of an endogenous T cell receptor gene would improve the safety and efficacy of an anti-CD7 CAR T cell having the amino acid sequences of the CAR components recited in the claims in the treatment of T cell malignancies. 

Claim 117 is rejected under 35 U.S.C. 103 as being unpatentable over Png in view of Zhao as applied to claims 111-116, and 119 above, and further in view of Norell et al (Norell, Håkan et al. Cancer immunology, immunotherapy : CII vol. 59,6 (2010): 851-62), hereinafter Norell, and as evidenced by Fehse et al (Fehse, Boris, et al. Molecular Therapy 1.5 (2000): 448-456), hereinafter Fehse. 
The teachings of Png in view of Zhao have been discussed above and differ from the instantly claimed invention in that the CAR T cell further comprising human CD34 is not taught. 
However, Norell teaches TCR gene modified T cells transduced with a truncated version of the human CD34 molecule (CD34t) could be readily enriched 5 to 7-fold based on their surface expression of CD34. Further, the CD34 selected T cells have a corresponding 5 to 6-fold increase in specific reactivity against tumor cells. Notably, all of this can be achieved using existing technology designed to isolate clinical grade CD34+ hematopoietic stem cells for allogeneic stem cell transplantation, which is readily available in the clinic. Thus, CD43 expression as a novel enrichment technology can improve both the feasibility and effectiveness of adoptively transferred TCR-gene modified T cells (see entire document, in particular, Abstract and Para. 4 of the 
It would have been obvious to one of ordinary skill in the art to modify the anti-CD7 CAR T cell deficient in CD7 and an endogenous T cell receptor such that it further expresses human CD34. One of ordinary skill in the art would have been motivated to do so in order to enrich the genetically modified T cells based on surface expression of CD34 and increase reactivity against tumor cells. Therefore, one would expect that human CD43 expression can improve the enrichment and efficacy of the anti-CD7 CAR T cells. 
Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LIA E TAYLOR/            Examiner, Art Unit 1644                                                                                                                                                                                            

/MICHAEL SZPERKA/            Primary Examiner, Art Unit 1644